Title: From John Adams to Antoine Marie Cerisier, 15 February 1783
From: Adams, John
To: Cerisier, Antoine Marie


Sir
Paris Feb. 15. 1783

The Morceau inclosed, is translated from a Pamphlet lately published in London, in which this Piece is inserted.
It is curious in itself, but considering the time and Place when and where it was first published, it is a document of History, for it was a political Machine, which had great Effects.
As Such I should be obliged to you, if you would insert it at length in the Politique Hollandais, but if you cannot, or do not choose to do that, you may print it in a Pamphlet by itself, or give it to Mr Holtrop, who will be glad to print it, with a french Translation of the History of the Rise, and Progres of the Disputes with America.
I sent you, Some days ago, a few Lines with seven Papers inclosed. I should be glad to know if you have recd them as well as this. You see I confide much in your Discretion.
What do you think of our Peace? Is it well made? Will it last?
your most obedient